 155309 NLRB No. 15ROYAL BAKING CO.Antonio Arenas, Robert Arenas and Jose Arenas,d/b/a Royal Baking Company and Bakery,Confectionery and Tobacco Workers' Inter-
national Union, AFL±CIO, CLC, Local No. 24.
Case 20±CA±24526September 30, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHUpon a charge filed by the Union on March 12,1991 (amended on April 24 and May 20, 1992), the
General Counsel of the National Labor Relations
Board issued a complaint against Antonio Arenas,
Robert Arenas and Jose Arenas, d/b/a Royal Baking
Company, the Respondent, alleging that it has violated
Section 8(a)(1), (3), and (5) of the National Labor Re-
lations Act. Although properly served copies of the
charge and complaint, the Respondent has failed to file
an answer.On September 14, 1992, the General Counsel fileda Motion for Summary Judgment. On September 15,
1992, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed no response. The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all of the allega-
tions in the Complaint shall be deemed to be admitted
to be true and shall be so found by the Board.'' Fur-
ther, the undisputed allegations in the Motion for Sum-
mary Judgment disclose that by letter dated August 20,
1992, the Deputy Regional attorney for Region 20 no-
tified the Respondent that unless an answer was re-
ceived by August 27, 1992, a Motion for Summary
Judgment would be filed. To date, no answer has been
filed by the Respondent.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a partnership with an office andplace of business in San Francisco, California, has
been engaged in the baking industry in the wholesale
and retail sale of bread. During the calendar year end-
ing December 31, 1991, a representative period, the
Respondent, in the course and conduct of its business,
derived gross revenues in excess of $500,000, and dur-
ing the same period, purchased and received at its San
Francisco, California facility, in the course and con-
duct of its business, products, goods, and materials val-
ued in excess of $1500 directly from points outside the
State of California. We find that the Respondent is an
employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
Since on or about May 4, 1986, and at all materialtimes, the Union has been the designated exclusive
collective-bargaining representative of the Respond-
ent's employees in an appropriate unit and has, since
then, been recognized as such by the Respondent in
successive collective-bargaining agreements, the most
recent of which is effective by its terms from July 2,
1989, to July 4, 1992. At all times since May 4, 1986,
the Union, pursuant to Section 9(a) of the Act, has
been the exclusive representative of the unit employ-
ees. The appropriate bargaining unit consists of:All employees performing work covered by the1989±1992 collective bargaining agreement be-
tween Respondent and the Union.Sometime between October and December 1991,and in March 1992, the exact dates being presently un-
known, the Respondent told employees they would be
fired if they contacted the Union for any reason. The
Respondent also, on an unknown date in March 1992,
told employees that an employee would no longer be
employed because that employee had joined the Union,
and told employees that any new employee who joined
the Union would be fired. By engaging in such con-
duct, we find that the Respondent has violated Section
8(a)(1) of the Act, as alleged.On about March 10, 1992, the Respondent discrimi-nated against employee Alfredo Moncado because he
assisted and supported the Union and engaged in con-
certed activities, and to discourage employees from en-
gaging in such activities. We find that by engaging in
such conduct, the Respondent has violated Section
8(a)(3) and (1) of the Act, as alleged. 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Any additional amounts applicable to these payments shall becomputed in the manner prescribed in Merryweather Optical Co.,240 NLRB 1213 (1979).2The complaint does not specify the exact nature of the discrimi-natory conduct engaged in by the Respondent against Moncado. Ac-
cordingly, we leave it to the compliance stage of the proceeding to
determine what, if any, reinstatement, monetary, and/or other relief
is needed to remedy the Respondent's discriminatory treatment of
Moncado.On about September 13, 1991, the Respondent,without the Union's consent, failed to continue in ef-
fect all the terms of its 1989±1992 contract with the
Union by (1) failing and refusing to make appropriate
contributions to the pension and health and welfare
funds, (2) failing and refusing to implement wage in-
creases, and (3) failing and refusing to implement a
night-shift differential in wages as provided for in the
agreement. The above constitute mandatory subjects of
bargaining. We find that by engaging in the above-de-
scribed conduct, the Respondent has violated Section
8(a)(5) and (1) of the Act, as alleged.CONCLUSIONSOF
LAW1. By telling employees they would be fired if theycontacted the Union for any reason, telling them that
an employee would no longer be employed because the
employee joined the Union, and telling them that any
new employee who joined the Union would be fired,
the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(1) and Section 2(6) and (7) of the Act.2. By discriminating against employee AlfredoMoncado because he assisted and supported the Union
and engaged in concerted activities, the Respondent
has engaged in unfair labor practices within the mean-
ing of Section 8(a)(3) and (1) and Section 2(6) and (7)
of the Act.3. By failing to continue in effect all the terms ofits 1989±1992 agreement with the Union by failing
and refusing to make appropriate pension, health, and
welfare fund contributions, failing and refusing to im-
plement wage increases, and failing and refusing to
implement a night-shift differential in wages, the Re-
spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5)
and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.The Respondent shall be ordered to continue in ef-fect all the terms and conditions of employment set
forth in the 1989±1992 agreement with the Union, and
to make all appropriate contributions to the pension,
health, and welfare funds that it has not made since
about September 13, 1991,1and implement the wageincreases and night-shift differential in wages that the
Respondent failed to implement on about the same
date. We shall also order the Respondent to make
whole unit employees for any expenses or losses theymay have incurred as a result of the Respondent's fail-ure to continue in effect all terms of its 1989±1992
contract with the Union, as set forth in Kraft Plumbing& Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem.661 F.2d 940 (9th Cir. 1981), with interest thereon to
be computed in the manner prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987). Fi-nally, the Respondent shall be ordered to make whole
employee Alfredo Moncado for any losses he may
have sustained as a result of the Respondent's dis-
crimination against him.2ORDERThe National Labor Relations Board orders that theRespondent, Antonio Arenas, Robert Arenas and Jose
Arenas, d/b/a Royal Baking Company, San Francisco,
California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to continue in effect theterms and conditions of its 1989±1992 collective-bar-
gaining agreement with Bakery, Confectionery and To-
bacco Workers' International Union, AFL±CIO, CLC,
Local No. 24, which is the designated exclusive bar-
gaining representative of the Respondent's employees
in an appropriate unit, by failing and refusing, since
about September 13, 1991, to make appropriate con-
tributions to the pension, health, and welfare funds,
and failing and refusing, since about the same date, to
implement wage increases and a night-shift differential
in wages. The appropriate bargaining unit consists of:All employees performing work covered by the1989±1992 collective bargaining agreement be-
tween Respondent and the Union.(b) Discriminating against Alfredo Moncado or anyother employee because he assisted and supported the
Union and engaged in concerted activities, in order to
discourage employees from engaging in such activities.(c) Telling employees they would be fired if theycontacted the Union for any reason, telling them an
employee would no longer be employed because that
employee joined the Union, and telling them that any
new employee who joined the Union would be fired.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Continue in effect all the terms and conditionsof employment set forth in the 1989±1992 agreement 157ROYAL BAKING CO.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''with the Union, and make whole unit employees bymaking all contributions to the pension, health, and
welfare funds that have not been made since about
September 13, 1991, by implementing the wage in-
creases and the night-shift differential in wages that
have not been implemented since about the same date,
and by reimbursing them for any expenses they may
have incurred as a result of the Respondent's failure to
continue in effect all the terms of its agreement with
the Union, with interest in the manner described in the
remedy section of this decision.(b) Make whole employee Alfredo Moncado by pro-viding him with reinstatement, backpay, and/or any
other relief to which he may be entitled as a result of
the Respondent's discrimination against him, as deter-
mined during the compliance proceeding.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amounts due under
the terms of this Order.(d) Post at its facility in San Francisco, California,copies of the attached notice marked ``Appendix.''3Copies of the notice, on forms provided by the Re-
gional Director for Region 20, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail and refuse to continue in effectall the terms and conditions of employment set forth
in our 1989±1992 collective-bargaining agreement with
Bakery, Confectionery and Tobacco Workers' Inter-
national Union, AFL±CIO, CLC, Local No. 24, which
is the designated exclusive bargaining representative of
our employees in an appropriate bargaining unit, by,
among other things, refusing to make the appropriate
contributions to the pension, health, and welfare funds,
and refusing to implement wage increases and a night-
shift differential in wages since about September 13,
1991. The appropriate bargaining unit consists of:All employees performing work covered by the1989±1992 collective bargaining agreement be-
tween Respondent and the Union.WEWILLNOT
tell employees that they will be firedif they contact the Union for any reason, that an em-
ployee would no longer be employed because that em-
ployee joined the Union, and that any new employee
who joined the Union would be fired.WEWILLNOT
discriminate against Alfredo Moncadoor any other employee because he assisted and sup-
ported the Union and engaged in concerted activities,
in order to discourage employees from engaging in
such activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
continue in effect all the terms and condi-tions of employment set forth in our 1989±1992 collec-
tive-bargaining agreement with the Union, and WEWILLmake whole unit employees by making all appro-priate contributions to the pension, health, and welfare
funds that have not been made since about September
13, 1991, by implementing the wage increases and
night-shift differential in wages that have not been im-
plemented since about the same date, and by reimburs-
ing, with interest, unit employees for any expenses or
losses they may have incurred as a result of our failure
and refusal to continue in effect all the terms of the
agreement.WEWILL
make whole employee Alfredo Moncadoby providing him with relief to which he may be enti-
tled because of our discrimination against him.ANTONIOARENAS, ROBERTARENASANDJOSEARENAS, D/B/AROYALBAK-INGCOMPANY